Citation Nr: 1120508	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-29 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disorder, claimed as chrondomalacia. 

2.  Entitlement to service connection for a left knee disorder, currently identified as degenerative joint disease, to include as secondary to service-connected right knee disability. 

3.  Entitlement to service connection for chronic sinusitis. 

4.  Entitlement to service connection for an ulcer disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1976 to January 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 and a January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The RO denied the Veteran's claims for entitlement to service connection for chronic sinusitis and ulcer disorder in the June 2007 rating, and in the January 2009 rating decision, it denied the claim for service connection for a left knee disorder on its merits.  

As a matter of history, the RO denied the Veteran's claim for entitlement to service connection for a left knee disorder (currently claimed as degenerative joint disease of the left knee) in May 1980.  At that time, the RO found that there was no record of a current disability involving the left knee.  

In a January 2009 rating decision, the RO essentially addressed the matter of service connection for a left knee disorder on a de novo basis.  For purposes of establishing jurisdiction, however, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of this matter.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir 1996).   The Board has re-characterized the issues accordingly to reflect the procedural status of the previously denied claim.

In March 2011, the Veteran testified before the undersigned during a hearing held at the RO.  During the hearing, the undersigned identified the issues on appeal, and noted what pertinent evidence was outstanding and what evidence might assist in substantiating the claims.  Additionally, the Veteran through his testimony, and with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).  A copy of the hearing transcript has been associated with the claims folder. 

The issues of whether new and material evidence has been received to reopen the previously denied claim for service connection for a left knee disorder and the underlying merits of that claim are addressed in the decision below.  The remainding issues on appeal, entitlement to service connection for chronic sinusitis and an ulcer disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1980 rating decision, the RO denied service connection for chondromalacia of the left knee based on lack of a current diagnosis; the Veteran did not appeal that decision and it is final. 

2.  Since the May 1980 rating decision, the Veteran submitted new and material evidence that relates to the unestablished facts of a current diagnosed disorder in the left knee, as well as a positive medical nexus opinion; these facts are necessary to substantiate the claim and they raise a reasonable possibility of substantiating that claim.

3.  While the evidence does not show left knee problems during service, at separation, or for decades thereafter, and no medical evidence links the currently diagnosed left knee disorder directly to service, the evidence of record supports a finding that the Veteran's left knee disorder is related to (proximately caused or aggravated by) his service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The May 1980 rating decision that denied service connection for chondromalacia of the left knee became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence to reopen the previously denied claim for service connection for a left knee disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

3.  The criteria have been met for entitlement to service connection for a left knee disorder, currently identified as degenerative joint disease, as secondary to the service-connected right knee disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim and to grant service connection for a left knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

II.  Petition to Reopen a Previously Denied Claim

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a left knee disorder was originally denied in a May 1980 rating decision.  At that time, the claims folder contained the Veteran's service treatment records that showed complaints and treatment for right knee problems, but not for any left knee problems.  It also contained a February 1980 VA examination report that did not show evidence of any abnormalities in the left knee.  No diagnosis for any left knee disorder was provided in service or at the time of the February 1980 VA examination.  The RO determined that the there was no evidence of a current diagnosed left knee disorder and denied the Veteran's claim in the May 1980 rating decision.  

Subsequent to the May 1980 rating decision, additional treatment records have been associated with the claims folder.  VA and private treatment records show that the Veteran has sought treatment for left knee pain and he has been diagnosed with degenerative joint disease in his left knee.  See VA treatment record dated August 2008, VA examination report dated October 2010 and private treatment records dated in 2011.  In addition, a February 2011 medical statement from Dr. M. includes the medical opinion that the Veteran's left knee disorder is likely due to his service-connected right knee disability.  The record also now contains the Veteran's statements that he has experienced left knee problems since service, even though he was only treated for right knee problem then. 

The Board finds that the additional evidence received since the May 1980 rating decision relates to the unestablished fact necessary to substantiate the claim.  Specifically, the additional evidence provided includes the Veteran's statements regarding continuity of symptomatology since service and medical evidence of a current diagnosed disorder in the left knee.  The Board also notes that the Veteran has raised a new legal theory of entitlement based on secondary service connection and there is medical evidence that links the Veteran's current diagnosed left knee disorder to his service-connected right knee disability.   

The Board finds that the additional evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and thereby meets the requirements to reopen.  On that basis, the claim for service connection is reopened.  38 C.F.R. § 3.156.  The Board will next address the merits of the underlying claim for service connection.  




III. Service Connection 

The Veteran seeks entitlement to service connection for a left knee disorder, to include as secondary to his service-connected right knee disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumptive period and that he still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for a left knee disorder.  He asserts that his current diagnosed left knee disorder is related to his period of service.  He reports that he experienced bilateral knee pain during his period of service, but that he only sought treatment for his right knee because it was worse than the symptoms in his left knee at that time.  In the alternative, the Veteran contends that his left knee disorder was proximately caused or aggravated by his service-connected right knee disability.

A review of the Veteran's service treatment records does not show any complaints, treatment for, or diagnoses of, any left knee problems during his period of service.  The records do show that the Veteran sought treatment for right knee problems on multiple occasions and that he was diagnosed with chondromalacia in June 1979.  The report of a December 1979 examination prior to separation shows that the Veteran's lower extremities were evaluated as normal.  There was no indication of any left knee problems at that time.  An associated report of medical history was not available. 

The Veteran was provided with a VA examination in February 1980, shortly after he separated from service.  In that examination report, the VA examiner noted that the Veteran injured his right knee in July 1979 and his left ankle in August 1979.  The examiner stated that the Veteran walked with a limp.  Commenting on the Veteran's knees, the examiner stated "[r]ight knee more swollen than the left."  While this statement may be read as being consistent with the Veteran's more recent assertion that both his knees were hurt in service, and that the right knee was much more problematic than the left, doing so would be reading into the statement something not actually stated by the medical professionals at that time.  The Board must look objectively at the examination findings and conclude that no specific abnormalities were recorded regarding the Veteran's left knee at the time of the February 1980 examination.  

The next medical evidence of any left knee problems is not shown until 2000, a date two decades after the Veteran separated from his period of service.  The report of a December 2000 VA examination, performed in conjunction with a claim for an increased rating for a right knee disability, shows the Veteran reported problems with both of his knees.  He stated that he self-treated both his knees with Ben Gay during flare-ups of symptomatology.  Subsequent private and VA treatment records show that the Veteran continued to complain of left knee problems.  The report of an April 2008 x-ray of the left knee revealed minimal spurring of the patella and tibial spines, and a June 2008 magnetic resonance imaging (MRI) report revealed a post-horn medial meniscus tear and strain in the left knee.  

In October 2008, the Veteran was afforded a VA examination in conjunction with his claim for service connection for the left knee disorder.  The VA examiner noted that he had reviewed the Veteran's service and post-service treatment records.  In that examination report, the VA examiner noted that the Veteran reported a history of left knee problems since service and that the Veteran asserted that his current diagnosed disorder was caused or aggravated by his right knee disability.  On physical examination, the VA examiner observed that the Veteran had an abnormal gait, and that there was evidence of limitation of motion, with painful motion, crepitus and instability in his left knee.  The Veteran was diagnosed with left medial meniscus tear, degenerative joint disease, medial collateral ligament sprain with laxity, and anterior cruciate ligament (ACL) sprain.  The VA examiner opined that the Veteran's current left knee disorder was less likely as not caused by or a result of his right knee disability.  He did not provide much in the way of a rationale in support of his conclusion, other than to say the following: "no history of direct injury to the knee." 

The record also contains a February 2011 statement from the Veteran's private doctor, Dr. M., who stated that the Veteran is a long term patient of his practice.  Dr. M stated that the Veteran was seen on several occasions with difficulty involving the right knee and the left ankle, and that he now has significant difficulty with his left knee.  Dr. M provided a medical opinion stating that the left knee problem is "more likely due to the previous disability of the opposite side."  See February 2011 letter from Dr M.    

Direct Service Connection

In this case, there is no medical evidence of any chronic left knee problems during the Veteran's period of service, or at the time of his separation from service, or at the time of the February 1980 examination shortly after separation.  Furthermore, while the Veteran has a current knee disorder (diagnosed and treated since 2000), the medical evidence of record does not link it directly to service.  
Service treatment records show no complaints or findings related to the left knee.   A left knee disorder was not shown during service or at separation.  While the February 1980 VA examination report contains the statement "[r]ight knee more swollen than the left", one cannot read into this statement that there was a finding of a left knee problem.  That statement is not clear objective evidence of swelling in the left knee, especially when the examination only gave a history of an injury to the right knee.  Simply put, there is no medical evidence on file showing a left knee problem during service or for many years after service.   

While the Veteran has asserted that he injured both knees during service and that both knees have hurt him since service, the Veteran testified that he did not seek any medical treatment for his left knee problems until the 2000's.  

The Board finds that the weight of the evidence does not establish chronicity in this case.  38 C.F.R. § 3.303.  While the Veteran has a current diagnosis of degenerative arthritis in his left knee, the medical evidence does not show evidence of such diagnosis within the first year after his separation from service.  38 C.F.R. §§ 3.307, 3.309.   

As chronicity of treatment for left knee problems from service, or within the presumptive period after separation from service, has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for direct service connection of his left knee disorder.  38 C.F.R. § 3.303(b).  Here, the medical evidence of record does not support the Veteran's assertions about continuity of left knee problems since his period of service.  

After separation from service in 1980, the next medical evidence of record documenting any treatment for complaints or findings involving the left knee does not come until 2000.  This lengthy period of time, 20 years, between service and the first post-service clinical notation of left knee problems, is a factor for consideration that weighs against a finding that the current disability is related to service.   See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a disability was aggravated by service).  
There is also no medical evidence that links the Veteran's knee problem today directly with his period of service.  The only support for such is in the Veteran's own statements.  

The Board notes that it must consider the competency and credibility of the Veteran's lay statements that he has experienced left knee problems since his period of service, that he has self-treated his symptoms in the years since then, and that the problem he had then is the same one he has now.  It is noted that the Veteran is competent to attest to the onset and continuity of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan, 451 F.3d at 1335.  

Here, while the Veteran may have experienced aches and pains in both knees during service, and while he may believe that these problems have continued (untreated) for the 20 years span since his period of service, the medical records do not support his statement.  The Veteran's lower extremities were evaluated as normal on his examination prior to separation in December 1979.  The absence of medical treatment records showing left knee pathology during service, and the absence of same over the 20 years following separation from service, casts some doubt on the Veteran's contention that his current condition is linked to service.   

While the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence (See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)), the objective findings of normal lower extremities on the separation, and the lack of evidence of a knee disorder over the 20 years following separation cannot be ignored.  Here, the Veteran's contentions are not supported by records, and there is no medical evidence linking the left knee condition directly to service.  While the Veteran may believe his currently diagnosed knee disorder is the same problem he reports having felt in his left knee decades earlier while in service, he is not a medical professional competent provide a diagnosis and etiological opinion.  

In short, there is also no objective medical evidence of an inservice injury to the left knee, no evidence of a problem in the left knee at separation, no evidence of treatment for left knee problems until more than 20 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  Service connection is not warranted on a direct basis.

Secondary Service Connection 

The evidence of record supports a finding that the Veteran's left knee disorder is proximately caused by his service-connected right knee disability.  

The record contains two conflicting medical opinions that address whether the Veteran's current left knee disorder is proximately due to his service-connected right knee disability.  The Veteran's private physician, Dr. M., attributes the Veteran's current left knee disorder to his right knee disability.  In contrast, the October 2008 VA examiner stated that the Veteran's current left knee disorder was not caused or aggravated by his right knee disability.
  
It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of medical evidence is based on the medical expert's personal examination of the patient, the medical expert's knowledge and skill in analyzing the data, and the medical conclusion that he or she reaches.  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board finds that Dr. M.'s medical nexus opinion is more probative than the VA examiner's opinion.  Dr. M has indicated that the Veteran was a long term patient in his practice.  The private physician's opinion is presumably supported by reasoned analysis of medical facts and history that he has observed in the Veteran over the years.  As noted above, the Veteran is a long term patient of Dr. M.'s practice, and over the years, Dr. M. has treated the Veteran and observed his symptomatology involving his knees and ankles.  In contrast, the VA examiner's medical statement lacks any discussion of factors involved in discerning the precise etiology of the Veteran's left knee problems.  

The Court has held on a number of occasions that a medical opinion that contains only data and a conclusion is of limited probative value.  The reasoned analysis that is used to support a medical opinion is where most of the probative value of a medical opinion comes from.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, the VA examiner did not provided any statement in support of his conclusion that the left knee disorder is not secondary to the service-connected right knee disorder, other than there is no evidence of direct injury to the left knee during the Veteran's period of service.  This is one sound reason for affording the Dr. M.'s medical opinion greater weight than the opinions from the VA examiner. 

Moreover, the Board finds that the Veteran has credibly testified that his left knee problems have been exacerbated by his need to compensate for symptomatology associated with his right knee disability.

After careful review of the record, in light of Dr. M.'s more probative medical statement linking the Veteran's current left knee problems to his service-connected right knee disability, and giving considerable weight to the Veteran's credible statements, the Board finds the evidence of record favors the award of service connection on a secondary basis.  Even though the Board cannot ignore or disregard the medical conclusion from the VA examiner, the Board finds that Dr. M.'s medical opinion carries more weight in this matter.   See Willis v. Derwinski, 1 Vet. App. 66 (1991); Wilson v. Derwinski, 2 Vet. App 614 (1992).  

Accordingly, service connection is warranted for a left knee disorder as secondary to the service-connected right knee disorder.  38 C.F.R. § 3.310.  


ORDER

New and material evidence has been received to reopen the claim for service connection for a left knee disorder, currently identified as degenerative joint disease, and the claim is reopened. 

Entitlement to service connection for a left knee disorder is granted as secondary to the service-connected right knee disorder.  


REMAND

The Veteran also seeks entitlement to service connection for chronic sinusitis and an ulcer disorder.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claims.  

The Veteran asserts that his currently diagnosed chronic sinusitis is related to his period of service, to include an inservice episode of pneumonia.  He reports that he has experienced symptoms of congestion, runny nose, and coughing since he was treated for pneumonia in 1978.  He notes that similar symptoms have since been associated with the current diagnosis of chronic sinusitis.  A medical opinion has not yet been sought as to the likelihood that the Veteran's currently diagnosed chronic sinusitis is related to his period of service.  

The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any sinus disorder.  The examiner should be asked to provide an opinion on whether any diagnosed sinus disorder is etiologically related to Veteran's period of service, to include an inservice episode of pneumonia in March 1978. 

The Veteran also asserts that he incurred his current ulcer disorder from drinking contaminated water while he was stationed in the Philippines during his period of service.  The Veteran's service treatment records show he was treated for stomach problems and that a provisional diagnosis of ulcer was provided in May 1978.  Although the Veteran has reported similar stomach problems since his period of service, there is no medical evidence of any subsequent ulcer problems until 2000.  A medical opinion is needed to determine the onset and likely etiology of the Veteran's current ulcer disorder.  

The RO/AMC should schedule the Veteran for a VA examination to determine the nature and etiology of any ulcer disorder.  The examiner should be asked to provide an opinion as to whether any currently diagnosed ulcer disorder was first incurred during the Veteran's period of service, or it is otherwise related to his period of service.  

Prior to any VA examination, the RO/AMC should ask the Veteran to identify any outstanding records of pertinent VA or private treatment and attempt to have them associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1. With the Veteran's assistance, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment.

2. After all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA examination, with the appropriate specialist, to determine the nature and likely etiology of any sinus disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All studies or tests deemed necessary should be accomplished.

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed sinus disorder.  The examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed sinus disorder was first manifest during service, or is otherwise related to service.  The examiner should comment on the medical findings shown in service including the treatment for pneumonia in March 1978, and specifically indicate whether the Veteran's current diagnosis is at all related to the inservice episode of pneumonia.

A full rationale is requested for all opinions expressed by the examiner.  If the examiner is unable to provide a requested opinion, he or she should explain why.

3. After all the available records have been associated with the claims folder, the Veteran should be scheduled for a VA examination, with the appropriate specialist, to determine the nature and likely etiology of any ulcer disorder.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All studies or tests deemed necessary should be accomplished.

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed ulcer disorder.  The examiner should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed ulcer disorder was first manifest during service, had its onset within the first year after the Veteran's discharge, or it is otherwise related to service.  The examiner should consider the medical findings shown in service, including the May 1978 provisional diagnosis for ulcer and the Veteran's report history of symptoms since service.  

A full rationale is requested for all opinions expressed by the examiner. If the examiner is unable to provide a requested opinion, he or she should explain why.

4. The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claim should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


